 CHRYSLER CORPORATION407Chrysler CorporationandInternational Union,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica(UAW-CIO),PetitionerDodge Brothers DivisionandInternational Union,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica(UAW-CIO),PetitionerChrysler CorporationandInternational Union,United Auto-mobile,Aircraft&Agricultural ImplementWorkers ofAmerica(UAW-CIO),Petitioner.Cases Nos. 7-R-1666, 7-R-1667, and 7-R-1668.October 24, 1960SECOND SUPPLEMENTAL DECISION AND ORDEROn May 12,1944, after an election conducted pursuant to a Decisionand Direction of Elections,' the Board issued a certification of repre-sentatives in which it certified the Petitioner, hereinafter called theUAW, as the collective-bargaining representative for each of the threeunits set forth in the Decision.On June 22,1959, the UAW filed a motion to amend certification inCase No. 7-R-1667,2 requesting that the unit description be amended.The unit for which the UAW was certified as the collective-bargainingrepresentative is :All tool, die and fixture engineers, designers, follow-up men,detailers, and engineering record clerks who are employed in themaster mechanics division of the Dodge Main plant, excludingsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, and all other employees.The UAW now seeks to have the Board delete reference to the mastermechanics division so as to include in the unit, as an accretion thereto,employees now working in the manufacturing engineering office of thecar and truck assembly division, which is located at the Dodge mainplant 3The UAW further requested that, in the event the Employeropposed this motion, and the Board deemed additional informationnecessary, the record be reopened and a hearing be held "for the pur-pose of adducing evidence with respect to the continuity and simi-larity of the duties and functions of the employees covered by the155 -NLRB 1039.2 On July 24, 1944, after a hearing upon motionof the UAW,a Supplemental Decisionand AmendedCertification of Representativeswas issuedby the Boardclarifyingthe unitin Case No 7-R-1668. Neitherthat unit nor the unit in Case No.7-R-1666 Is involvedin the UAW's present motion.8 The UAW requestedalternative forms of amendmentto accomplish this objective.In view of our decision herein, we need not set themforth or considerthem in detail.129 NLRB No. 51. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDoriginal certification and those presently working at the same jobs inthe Dodge main plant, and the effect of the recent corporate adminis-trative reorganization upon the original certification."On July 15,1959, the Employer filed a memorandum in opposition to motion toamend certification, to which the UAW replied on July 27,1959.On August 3, 1959, the Board remanded the matter to the RegionalDirector for the Seventh Region for the purpose of a hearing to re-ceive evidence on the issues raised by the UAWV's motion and the Em-ployer's opposition thereto.A hearing was held on various dates be-tween September 15 and November 8, 1959, before Marvin J. Schmitt,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, including the briefs filed by theparties subsequent to the hearing, the Board finds :From the time of the 1944 certification until 1957 and 1958, theDodge main plant, which consists of a number of buildings on a largetract of land, was part of the Dodge Brothers Division and performedall the functions involved in producing Dodge cars. It consisted of afoundry, an engine assembly operation, a stamping operation, and acar assembly operation.The employees in the unit as certified pro-vided engineering processing services for all these operations.Thoseservices consisted of planning the sequence of the operations ; deter-mining the quantity, quality, and design of tools, fixtures, and gagesrequired and procuring them;' resolving tooling difficulties arisingafter production began; and maintaining records. Some of the ma-terials prepared by these employees were sent to other plants of theEmployer which were engaged in operations relating to the productionof Dodge cars. Each of the other assembly plants of the Employer'has had its own master mechanics department to perform these func-tions on a separate plant basis, many, if not all, of which were and arealso represented by the UA`V as part of a multiplant technical unit.'In 1957 and 1958, the Employer reorganized its operations andcentralized various functions.The operations of the Dodge mainplant were divided among four corporate divisions and placed underseparate supervision.The foundry became part of the forge andfoundry division and is now known as the Chrysler Detroit foundry;the stamping operation became part of the stamping division and is' Tools are mostly fixtures ; fixtures are special tools designed to hold one or more partswhile they are being assembled.6 E g, Chrysler Jefferson plant, Imperial assembly plant, Highland, Park plant6 Over a period of many years the UAW has been certified in various other units oftechnical employees at the Employer's several plantsThroughout the years, and up tothe present time, the Employer and the UAW have bargained for a multiplant technicalunit,and the Board has so found inChrysler Corporation,7-RC-2922, issued Novem-ber 30, 1955 (not published in NLRB volumes). CHRYSLER CORPORATION409now known as the Conant stamping plant; the engine operations be-came part of the engine division and was known as the Joseph Cam-pan engine plant, but has since been transferred to another location;and the Dodge assembly operation became part of the car and truckassembly group and is now known as the Dodge assembly plant? Theemployees in the master mechanics division e were among each of these"new" plants on the basis of the phase of the operations they had beenworking on previously.Although the employees now working in theConant stamping plant and in the Chrysler Detroit foundry are sepa-rately supervised, they continue to be treated as part of a single groupwith those remaining in the Dodge assembly plant (and one clerk as-signed to the Joseph Campau engine plant but still physically locatedat the Dodge main plant) for purposes of seniority, layoff, etc.'In the spring of 1958, as part of the centralization, some of the func-tions of the M.M. division, as well as of the equivalent departments atall other car and truck assembly plants, were absorbed by the manufac-turing engineering office of the car and truck assembly group, herein-after referred to as the MEO. This is a separate corporate office whosedirector is on the same organizational level as the two general plantsmanagers who supervise five assembly plants each, both categories re-porting directly to the group executive.The M.M. is the fourth levelbelow the group executive (the general plants manager, plant mana-ger, and production manager intervening) whereas the director of theMEO is immediately below that official.There were approximately 340 employees in the MEO at the timeof the instant hearing. It is these employees whom the UAW seeksto include as an accretion to its certified unit.The Employer con-tends, however, that the MEO is a new operation performing differentfunctions and having a separate history of development, that the MEOemployees are not an accretion to the certified unit, and that a self-determination election would be required.The MEO is an outgrowth of a separate office established in 1955to perform for the Los Angeles assembly plant the functions thenbeing performed by the M.M. division for the Dodge main plant.That office, then known as the west coast operations, consisted ofthree people and was located in the John R Street office building in7 The geographical location is referred to by the parties as Dodge main,and that desig-nation is similarly used herein.I In January 1959 the name of the master mechanics division was changed to tool andprocess engineering department and the title of the master mechanic was changed tosuperintendent of tool and process engineering.However,the former designations arestillused informally by the parties and for purposes of brevity the abbreviations 11I M.division and M.M. are used thereinafter to refer to the department and its supervisor,respectively, at the Dodge assembly plant.9There were approximately'80 employees in the unit eligible to vote in the 1944 elec-tion and about 94 in the group at the time of the instant hearing. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDDetroit. In 1957 this west coast operations became part of the regionalcar assembly group and its operations expanded to include the otherplants outside the Detroit area. Its designation was changed to manu-facturing engineering department of the regional car assembly group,and its location was moved to the Russell Street office building inDetroit.10In the spring of 1958, this office became the MEO of thethen newly established car and truck assembly group and was assignedthe function of preplanning the sequence of assembly and tooling ofall cars and trucks forallthe assembly plants.By December 1958 the MEO had 200 to 250 employees and requiredmore space.The Employer had room available at the Dodge mainplant, and in order to save rental costs the MEO was moved to thethird floor of building No. 1 at that plant.The M.M. division islocated on the fourth floor of thesamebuilding.The general functions of the M.M. division prior to the reorganiza-tion are described above. In fact, these functions continued to beperformed by the M.M. division through production of the 1959 model.Beginning with the 1960 model (for which planning began some timeprior to production), the MEO has supplied the Dodge assemblyplant 11 with the operation sheets sequencing the assembly and hasprocured the required tools and fixtures, except that the M.M. divisioncontinues to handle "expense" (i.e., perishable) tools and to processany "cut andsew" 12(i.e., upholstery) and special orders (e.g., policecars).The present duties of the M.M. division are principally toreview the operation sheets received from the MEO, revise the sequenc-ing to suit the Dodge assembly plant, review the tooling directed byMEO to determine whether it is on hand in the plant, and request theMEO to purchase whatever tools are needed.There is consultationbetween the M.M. division and MEO employees on plant problemsthat arise, and MEO employees also travel to the various plantsthroughout the country as required. In addition, regularly scheduledmeetings are held of all master mechanics with the MEO director atwhich common assembly problems are discussed and decided bymajority vote.However, the MEO functionsas a separateoperation.It is in acompletely separatearea,anyone not part of its staff is required tosign inand out, and only authorizedpersons areadmitted.Thereis nointerchange of employees between, and no line of promotionfrom, the M.M. division to the MEO.Hiring is done by different1°Neither of these office buildings is owned by the Employer.11When it began servicing the other assembly plants which had been added to itsoperations does not appear in the record.12 Only about 25 percent of the former amount of"cut and sew"Is now processed bythe MM. division,the larger portion being contracted out to other firms. CHRYSLERCORPORATION411offices,MEO through the group personnel department and M.M. divi-sion through the plant personnel department.Some of the MEOsupervisors and employees were transferred from the master mechanicsdivisions at the various plants, but since August 1, 1957, there havebeen only 38 employee transfers, 10 from the M.M. division at Dodgemain and 28 from other plants.While these transfers were appar-ently made at the same salary, the rate ranges in MEO are slightlyhigher than those of the M.M. division.Moreover, the MEO employee benefits are substantially differentfrom those in the M.M. division.13Thus, there is great variance intheir disability absence rights, layoff procedures, pension programs,and life and health insurance benefits. In addition, all MEO em-ployees may participate in the Employer's thrift-stock ownershipprogram but the M.M. division employees may not.On the basis of the foregoing facts, particularly their different linesof development, places in the corporate setup, and benefits and priv-ileges; the separate supervision and hiring; the absence of employeeinterchange or line of progression; the location of the MEO on aseparate, restricted floor; and the bargaining history on a multiplantbasis, we find that the manufacturing engineering office of the car andtruck assembly group is not an accretion to the tool and process engi-neering department at the Dodge assembly plant.'' Contrary to thecontention of the UAW, the facts that they are located in the samebuilding, that the employees have approximately the same degree oftraining, and that the MEO now performs some of the functions pre-viously performed in the M.M. division, albeit on a broader scale, donot require a different conclusion. It seems clear that the physicallocation of the MEO at the Dodge main plant is merely a matter ofconvenience to the Employer.And while the creation of the MEOhas resulted in a change in the work of the M.M. division at the Dodgeassembly plant, this seems to be true also of the equivalent divisionsat the other assembly plants in the Detroit area.Accordingly, weshall deny the UAW's motion to amend certification.[The Board denied the motion.]MEMBER KIMBALL took no part in the consideration of the aboveSecond Supplemental Decision and Order.13 This difference in benefits results from the fact that the Employer regards the MEGemployees, otherthan clerks,illustrators, followup men, and detailers,asmanagementemployees who are eligible to participatein programslimitedto such employees.14Cf.Kennecott Copper Corporation,Nevada MmesDivision,122NLRB 198;Lev-ingston ShipbuildingCompany,120 NLRB 205;Texlite, Inc,Case No. 16-RC-2704(unpublished).